Case 4:20-cv-00957-SDJ Document 89 Filed 03/22/21 Page 1 of 3 PageID #: 1680




                                     March 22, 2021


            R. Paul Yetter
            Yetter Coleman LLP
            811 Main Street, Suite 4100
            Houston, Texas 77002

                  Re:     Reproduction of Previously Produced Documents Related to
                          Texas’ Investigative Materials, and Third-Party Documents
                          Subject to Protective Order; Texas et. al. v. Google LLC, 4-20-cv-
                          00957-SDJ

            Dear Paul:

                   I write to follow up regarding your request for Plaintiff State Texas
            (Texas) to immediately start producing its Investigative Materials and from
            my call to you on Friday, March 19, 2021. Specifically, on Friday we
            discussed: (a) whether Defendant Google (Google or You) wants Texas to
            reproduce to Google documents that Google has previously produced; (b)
            whether Google wants Texas to reproduce to Google third-party documents
            that the Department of Justice has already produced to Google; (c) Texas’
            position that confidential third-party documents not yet produced to Google
            require a protective order being entered in this case; and (d) that Texas will
            provide a draft of an ESI order so that documents can be produced with
            expediency and efficiency.
            The categories of Investigative Materials are largely comprised of documents
            that Google has produced in response to various Civil Investigative Demand
            (CID) requests and third-party documents that have either already been
            produced by the Department of Justice or require a substantive protective
            order to be entered in this case before Texas can produce. Below we have
            listed the information You requested to guide us on next steps.
            Reproducing Google’s Previously Produced Documents
            With regard to whether Google would like Texas to reproduce documents
            Google previously produced, You indicated that Google likely does not want
            those documents reproduced to Google. However, You asked that Texas
            provide a list of the documents previously produced by Google. Accordingly,
            these are the productions (from 9/19/19 to 8/26/20) in Texas’ Investigative
            Materials that Google produced in response to State CIDs:
Case 4:20-cv-00957-SDJ Document 89 Filed 03/22/21 Page 2 of 3 PageID #: 1681

March 22, 2021
Page 2
________________




Google's Productions

Produced to Beginning Bates          End Bates             Number    Number of   Number of Pages
                                                           of        Documents
                                                           Volumes

Texas         GOOG-TEX-00000001      GOOG-TEX-             24        153,551     1,279,534
                                     01279944

Nebraska      GOOG-NE-00000001       GOOG-NE-              26        2,130,980   13,882,370
                                     13890579

Utah          GOOG-UT-00000001       GOOG-UT-              5         286         5,850
                                     00005850



Please confirm whether You would like Texas to reproduce the above-listed documents
previously produced by Google.
Reproducing Third-Party Documents Already Produced to Google
        It is our understanding that third-party documents relevant to this litigation have
been produced to Google by the Department of Justice. However, as You know, the
Plaintiff States and outside counsel must navigate complex confidentiality issues related to
other governmental investigations and governmental productions. Specifically, the Plaintiff
States are restricted by the protective orders in other litigation from disclosing information
about third-party documents produced by the Department of Justice. But Google, as the
subject of that litigation, is privy to all such confidential information and productions.
Accordingly, Google is the best source for information about the third-party documents the
Department of Justice has already produced.
       Nonetheless, Texas seeks a straightforward clarification from You. If the Department
of Justice has already produced third-party documents from “Third-Party A,” and those
documents from Third-Party A” are part of Texas’ Investigative Materials—does Google
want Texas to reproduce to Google those same documents? If so, Texas will produce such
documents once we have protective order in place in this case.
     Please confirm whether you would like Texas to reproduce any third-party
documents that have been previously produced to Google.
Case 4:20-cv-00957-SDJ Document 89 Filed 03/22/21 Page 3 of 3 PageID #: 1682

March 22, 2021
Page 3
________________


Producing Third-Party Documents Not Yet Produced to Google
        With regard to third-party documents that are part of Texas’ Investigative Materials,
but have not yet been produced by the Department of Justice, I conveyed on the call that
Texas cannot produce third-party documents without a protective order entered in this case.
Mark Lanier, lead counsel, also conveyed this during the March 18, 2021 hearing. During the
hearing and during our call, You requested that the third-party documents be produced
subject to the Interim Protective Order under an Attorney Eyes’ Only moniker. The Interim
Protective Order, however, relates specifically to the Original Complaint and is not
satisfactory to the third-parties to allow production of their documents.
     Once a protective order is entered in this case, Texas will produce third-party
documents not yet already produced.
ESI Order
        As discussed on the call, an ESI order should be mutually agreed upon by the parties
to promote swift, efficient, and thorough production of documents. Accordingly, the
Plaintiff States are preparing an ESI order for use in this case.
       In conclusion, please clarify the questions above so that Texas can expeditiously
produce the requested documents to You: (1) whether You would like Texas to reproduce
the above-listed documents previously produced by Google, and (2) whether You would like
Texas to reproduce any third-party documents that have been previously produced to
Google (in which case, Texas will produce once we have a protective order in place).
                                              With much appreciation,




                                              Zeke DeRose III


cc:    Hon. Sean D. Jordan
       Plaintiff States
       Eric Mahr
       W. Mark Lanier
       Ashley Keller
